DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As directed by the amendment filed on 13 June 2022: claim(s) 1, 2, 5, 8, 15 and 16 have been amended, claim(s) 21 has been added. Thus, claims 1-11, 14-19, and 21 are presently pending.

Drawings
The drawings are objected to because FIG. 1, 2, and 4-8 are improper because each figure include underlined reference number(s) (e.g. 5, 10, and 15 in FIG. 1).  An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 8-10, and 14-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mach (US 8491649 B2).
Regarding claim 1, Mach discloses a stent 100 ("stent graft"; col. 6 line 11; figs. 1-13, 18, 21-25) comprising: 
a tubular body 602 ("tube" in an embodiment of the tubular body; col. 12 line 45; fig. 22) formed of one or more interwoven wires ("strands may be braided, interwoven, or otherwise combined to define a generally tubular fabric"; col. 6 line 35-37; interwoven structure shown in fig. 2), 
the tubular body 602 having first and second opposing open ends 604, 606 ("proximal and distal ends"; col. 12 line 50-51; fig. 22) and a lumen extending therebetween ("side wall 108 extending therebetween"; col. 6 line 13; fig. 1), 
the tubular body 602 defining a longitudinal axis (see Annotated Fig. 22 below) and a length ("length of the tube 102"; col. 7 line 47-48) extending between the first and second open ends (see Annotated Fig. 22 below); 
a first anchor member 609a ("corrugated portions"; col. 12 line 46; fig. 22) disposed adjacent the first open end 604 and a second anchor member 609a ("corrugated portions"; col. 12 line 46; fig. 22) disposed adjacent the second open end 606, the first and second anchor members each extending radially outward from the tubular body 602 (see fig. 22), 
the first and second anchor members 609a each having an outer diameter larger than an outer diameter of the tubular body 602 disposed between the first and second anchor members 609a (see Annotated Fig. 22 below); and 
at least one divider 609a ("corrugated portions" functions as either anchor or divider; col. 12 line 46; fig. 22) disposed between the first and second anchor members (see the Annotated Fig. 22), 
the at least one divider 609a extending radially outward from the tubular body 602 and having an outer diameter larger than the outer diameter of the tubular body 602 (see Fig. 22), 
the at least one divider 609a dividing the tubular body 602 into at least a first saddle region extending between the first anchor member and the at least one divider and a second saddle region extending between the second anchor member and the at least one divider (see Annotated Fig. 22),


    PNG
    media_image1.png
    260
    620
    media_image1.png
    Greyscale

Annotated Fig. 22
wherein the at least one divider includes a central divider (see Annotated Fig. 2) moveable between a first, contracted configuration in which the central divider has a first axial length, and a second, expanded configuration in which the central divider has a second axial length greater than the first axial length ("the corrugated configuration can be as little as 25% of the length of the tube when in the compressed, non-corrugated configuration"; col. 9 ll. 12-14), the central divider expanding axially while compressing radially ("tube 102 could be axially elongated by applying axially-directed tension to the tube, or by radially compressing the tube"; col. 14 ll. 6-8) as it moves from the first configuration to the second configuration such that when in the second configuration the central divider has an outer diameter substantially the same as an outer diameter of the tubular body between the first and second anchor members (Fig. 7 shows the corrugated portions having an outer diameter substantially the same as an outer diameter of the tubular body after being axially extended; col. 8 ll. 54-56; NOTE: the tubular body is interpreted to be the non-corrugated sections).
Regarding claim 2, Mach discloses the first and second anchor members 609a are interwoven with the tubular body ("metallic fabric 112 can be configured to be compressed and heat set to define the corrugated surface 110"; col. 7 line 1-2; fig. 3) and wherein the outer diameter of the first and second anchor members remains constant as the central divider moves between the first and second configurations (NOTE: Annotated Fig. 22 shows the first and second anchor members being separated from the central divider by non-corrugated portions 609b. Therefore, the outer diameter of the first and second anchor members remains constant as the central divider moves between the first and second configurations).
Regarding claim 3, Mach discloses the first and second anchor members 609a are less flexible than the tubular body ("braided stents are even more flexible in their reduced diameter state"; col. 2 line 6-7). The tubular body 602 is in the reduced diameter state (see fig. 22); therefore, the tubular body is more flexible than the corrugated anchor members, which is not in a reduced diameter state; hence, the corrugated anchor members are less flexible than the tubular body.

    PNG
    media_image2.png
    302
    493
    media_image2.png
    Greyscale
Regarding claim 5, Mach discloses the at least one divider includes first and second side dividers disposed on either side of the central divider (see Annotated fig. 2 of a close-up view of an embodiment of the stent disclosed by Mach).

Annotated Fig. 2

Regarding claim 8, Mach discloses the length of the tubular body increases as the central divider moves between the first and second configurations ("axial elongation of a braided member having a length of about 4 cm in the corrugated configuration (resulting in an inside diameter of about 16 mm and an outside diameter of about 17-18 mm) results in a reduced shape in which the braided member is about 70 cm long"; col. 8 line 17-21).
Regarding claim 9, Mach discloses the outer diameter of the tubular body d2 ("second diameter"; col. 12 line 1; fig. 18) remains constant as the central divider 509a ("corrugated portion"; col. 11 line 61; fig. 18) moves between the first and second configurations (fig. 18).
Regarding claim 10, Mach discloses the central divider is configured to remain in the first configuration when manually moved into the first configuration, and to remain in the second configuration when manually moved into the second configuration ("may be formed of a material that is both resilient and can be heat treated to substantially set a desired shape"; col. 6 line 43-44).
Regarding claim 14, Mach discloses the first and second anchor members and the at least one divider extend perpendicular to the longitudinal axis (see Annotated Fig. 22 above).
Regarding claim 15, Mach discloses a stent (figs. 1-13, 18, 21-25) comprising: 
a tubular body 102/602 ("tube"; col. 6 line 12; figs. 1 and 22) formed of one or more interwoven wires ("strands may be braided, interwoven, or otherwise combined to define a generally tubular fabric"; col. 6 line 35-37; interwoven structure shown in fig. 2), 
the tubular body 102 having first and second opposing open ends 104, 106 ("proximal and distal ends"; col. 6 line 12; fig. 1) and 
a lumen extending therebetween 108 ("side wall 108 extending therebetween"; col. 6 line 13; fig. 1), 
the tubular body 102/602 defining a longitudinal axis (see Annotated Fig. 22) and a length extending between the first and second open ends ("length of the tube 102"; col. 7 line 47-48; see Annotated Fig. 22); and 
at least three longitudinally spaced apart anchor members 609a ("corrugated portions"; col. 12 line 46; fig. 22) extending radially outward from the tubular body 602 (see Fig. 22), 
the anchor members 609a each having an outer diameter larger than an outer diameter of the tubular body disposed between the anchor members (see Annotated Fig. 22), 
the at least three anchor members 609a dividing the tubular body into at least a first saddle region extending between a first anchor member adjacent the first end and a center anchor member and a second saddle region extending between a second anchor member adjacent the second end and the center anchor member (see Annotated Fig. 22),
wherein the center anchor member (see Annotated Fig. 2) is moveable between a first, contracted configuration in which the center anchor member has a first axial length, and a second, expanded configuration in which the center anchor member has a second axial length greater than the first axial length ("the corrugated configuration can be as little as 25% of the length of the tube when in the compressed, non-corrugated configuration"; col. 9 ll. 12-14), the center anchor member expanding axially while compressing radially ("tube 102 could be axially elongated by applying axially-directed tension to the tube, or by radially compressing the tube"; col. 14 ll. 6-8) as it moves from the first configuration to the second configuration such that when in the second configuration the outer diameter of the center anchor member is substantially the same as the outer diameter of the tubular body (Fig. 7 shows the corrugated portions having an outer diameter substantially the same as an outer diameter of the tubular body after being axially extended; col. 8 ll. 54-56; NOTE: the tubular body is interpreted to be the non-corrugated sections).
Regarding claim 16, Mach discloses the length of the tubular body increases ("axial elongation of a braided member having a length of about 4 cm in the corrugated configuration (resulting in an inside diameter of about 16 mm and an outside diameter of about 17-18 mm) results in a reduced shape in which the braided member is about 70 cm long"; col. 8 line 17-21) and the outer diameter of the tubular body d2 ("second diameter"; col. 12 line 1; fig. 18) remains constant as the center anchor member 509a ("corrugated portion"; col. 11 line 61; fig. 18) moves between the first and second configurations (fig. 18; NOTE: extending the center anchor member 509a axially would decrease the diameter d1 and not change the diameter d2).
Regarding claim 17, Mach discloses the center anchor member is configured to remain in the first configuration when manually moved into the first configuration, and to remain in the second configuration when manually moved into the second configuration ("may be formed of a material that is both resilient and can be heat treated to substantially set a desired shape"; col. 6 line 43-44).
Regarding claim 18, Mach discloses a third anchor member disposed between the first and center anchor members, and a fourth anchor member disposed between the second and center anchor members, separating the tubular body into four regions (see Annotated Fig. 2 above).
Regarding claim 21, Mach discloses the outer diameter of the first and second anchor members remains constant as the center anchor member moves between the first and second configurations (NOTE: since the first and second anchor members are separated from the center anchor member by non-corrugated portion 609b, moving the center anchor member between the first and second configurations would not affect the outer diameter of the first and second anchor members; see Annotated. FIG. 22).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mach in view of Janardhan et al. (US 8715317 B1).
Regarding claim 4, Mach fails to explicitly disclose the at least one divider has an outer diameter larger than outer diameters of the first and second anchor members. However, Janardhan teaches a woven stent comprising multiple anchors or dividers (“bulbs”; col. 68 ll. 38-40; FIG. 7C) wherein the at least one divider has an outer diameter larger than outer diameters of the first and second anchor members (“at least two of the two or more bulbs having different outer diameters in the radially expanded state”; col. 4 ll. 20-22; FIG. 7C). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mach’s device such that the at least one divider has an outer diameter larger than outer diameters of the first and second anchor members, as taught by Janardhan, for the purpose of providing suitably sized anchorage at the target implant site and “to conform to the dimensions of a fistula or abnormal communication between two hollow cavities” (col. 68 ll. 56-67 thru col. 69 ll. 1-32).
Regarding claim 6, Mach fails to explicitly disclose the central divider has an outer diameter greater than outer diameters of the first and second side dividers. However, Janardhan teaches a woven stent comprising multiple anchors or dividers (“bulbs”; col. 68 ll. 38-40; FIG. 7C) wherein the central divider has an outer diameter larger than outer diameters of the first and second side dividers (“at least two of the two or more bulbs having different outer diameters in the radially expanded state”; col. 4 ll. 20-22; FIG. 7C). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mach’s device such that the central divider has an outer diameter larger than outer diameters of the first and second side dividers, as taught by Janardhan, for the purpose of providing suitably sized anchorage at the target implant site and “to conform to the dimensions of a fistula or abnormal communication between two hollow cavities” (col. 68 ll. 56-67 thru col. 69 ll. 1-32).
Regarding claim 7, Mach fails to explicitly disclose the central divider is more flexible than the first and second side dividers. Janardhan teaches a woven stent comprising multiple anchors or dividers (“bulbs”; col. 68 ll. 38-40; FIG. 7C) wherein the parameters, and therefore the flexibility, of each anchor or divider (“bulb”) may be varied (“may include a wide variety of different bulb parameters such as bulb quantity, shape, size, spacing, phase-shifting with regards to the longitudinal axis or to a chord of the axis, filament parameters (e.g., material, material ratio, thickness, shape, etc.), different neck parameters (e.g., neck diameter, neck length, etc.), braid parameters (e.g., pattern, angle, density, pore size, etc.), alignment to the longitudinal axis or to a chord of the axis, combinations thereof, and the like”; col. 35 ll. 5-12). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mach’s device such that the central divider is more flexible than the first and second side dividers, as suggested by Janardhan, for the purpose of achieving a radial force suitable for secure anchorage (col. 70 ll. 51-53) and controlling the fluid flow (col. 71 ll. 31-34) of the device within the targeted treatment site.  
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mach in view of Dua et al. (US 6746489 B2).
Regarding claim 11, Mach fails to disclose a covering extending over an entirety of an outer surface of the tubular body, first and second anchor members, and the at least one divider. However, Dua teaches a pressure sensitive tubular member having a passageway extending therethrough and a sleeve covering 13 ("sleeve"; col. 3 line 58; fig. 1) extending over an entirety of an outer surface of the tubular body ("zig-zag wire stents 20, 21, and 23 covered by a polyurethane sleeve 13 that is disposed around and extends along entire length 27 of the tubular frame"; col. 4 line 3-5; fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mach’s device such that a covering extending over an entirety of an outer surface of the tubular body, first and second anchor members, and the at least one divider, as taught by Dua, for the purpose of providing suitable covering that functions as a one-way valve in order to control the flow of fluids (“collapsible sleeve functions as a one-way valve”, see col. 2 line 11-12).
Regarding claim 19, Mach fails to disclose a covering extending over an entirety of an outer surface of the tubular body and the first, second, and center anchor members, wherein the covering extends longitudinally beyond the first end of the tubular body, forming a collapsible tubular sleeve, wherein the collapsible tubular sleeve is configured to be inverted and to extend through the lumen of the tubular body from the first end of the tubular body to a free end extending beyond the second end of the tubular body. However, Dua teaches a pressure sensitive tubular member having a passageway extending therethrough and a sleeve covering 13 ("sleeve"; col. 3 line 58; fig. 1) extending over an entirety of an outer surface of the tubular body ("zig-zag wire stents 20, 21, and 23 covered by a polyurethane sleeve 13 that is disposed around and extends along entire length 27 of the tubular frame"; col. 4 line 3-5; fig. 1), wherein the covering 13 extends longitudinally beyond the first end of the tubular body, forming a collapsible tubular sleeve ("sleeve 13, which also has a passage 15 therethrough, is configured to allow the flow of liquid or other materials moving under a first pressure until the flow and pressure are lessened where they are exceeded by the second, back pressure of the drainage environment, at which time the sleeve 13 collapses"; col. 3 line 59-64; fig. 1), wherein the collapsible tubular sleeve 13 is configured to be inverted and to extend through the lumen of the tubular body from the first end of the tubular body to a free end extending beyond the second end of the tubular body ("sleeve 13 will invert and extend in an antegrade direction through the lumen of the tubular frame"; col. 6 line 33-35; fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mach’s device such that a covering extending over an entirety of an outer surface of the tubular body and the first, second, and center anchor members, wherein the covering extends longitudinally beyond the first end of the tubular body, forming a collapsible tubular sleeve, wherein the collapsible tubular sleeve is configured to be inverted and to extend through the lumen of the tubular body from the first end of the tubular body to a free end extending beyond the second end of the tubular body, as taught by Dua, for the purpose of incorporating a one-way valve to control the flow of fluids (“collapsible sleeve functions as a one-way valve”, see col. 2 line 11-12).

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive.
Applicant’s argument on pg. 8-9 of Applicant’s Remarks that “there is nothing to suggest the outer diameter of the central corrugated portion 609a will be substantially the same as the outer diameter of the tubular body 602 when the central corrugated portion is in an expanded configuration. Further, as Mach teaches the portions 609 as being corrugated, it would appear that even when expanded, the outer diameter will not be the same as the body of the stent between the end corrugated regions” is kindly disagreed. Mach discloses in col. 7 ll. 57 - col. 8 ll. 2 that the corrugated shape (FIG. 1) may be forced into a non-corrugated shape (FIG. 7) having a substantially uniform outer diameter. Furthermore, Mach discloses that transforming into the non-corrugated shape with a uniform diameter as depicted in FIG. 7 is advantageous to “facilitate delivery of the medical device 100 within a catheter to a target site.”
Applicant’s argument on pg. 9 of Applicant’s Remarks regarding claim 5 that “the entire stent appears to be corrugated, and would appear to have the same characteristics throughout. As such, if one of the dividers is considered to be the central divider, it would have the same structure as the remaining dividers. So if one divider expanded, all of the dividers would appear to expand. As such, the structure shown in FIG. 2 does not meet the structure as claimed” is respectfully traversed. FIG. 2 is relied upon solely for the limitations recited in claim 5. Furthermore, Mach discloses that “a tube 602 with a plurality of corrugated portions 609a that each has a corrugated surface 610” (col. 12 ll. 45-47) and that “some or all of the corrugated portions 609a can be respectively separated from one another by non-corrugated portions 609b” (col. 12 ll. 47-49).
Applicant’s argument on pg. 9 of Applicant’s Remarks that “there is no rational reason for one of ordinary skill in the art to modify Mach to achieve the claimed structure” is respectfully traversed. Mach discloses multiple motivations to achieve the claimed structure, such as to “facilitate occlusion at the target site for treating various abnormalities, while remaining conformable and flexible for delivery to various target sites” (col. 6 ll. 2-4) and to “facilitate the formation of thrombus and epithelialization around the device” (col. 6 ll. 30-31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781